                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                      Case No. 1:18-96 MR-WCM

BRIAN HOGAN, both on his own
behalf and as representative of all
unnamed class members who are
similarly situated; BRIAN HOGAN, as
parent and next friend of H.H., both her
own behalf and as representative of all
unnamed class members who are
similarly situated,
                   Plaintiffs,

            vs.
CHEROKEE COUNTY; CHEROKEE                   MEMORANDUM IN SUPPORT
COUNTY DEPARTMENT OF                        OF DEFENDANTS’ CONSENT
SOCIAL SERVICES; SCOTT                          MOTION TO SEAL
LINDSAY both in his individual
capacity and official capacity as
attorney for Cherokee County
Department of Social Services; CINDY
PALMER, in both her individual
capacity and her official capacity as
Director of Cherokee County
Department of Social Services; DSS
SUPERVISOR DOE #1, et al.,

                   Defendants.




      Defendants, by and through undersigned counsel, respectfully submit this

Memorandum of Law in support of their Motion to Seal. In support of said Motion,

Defendants state as follows:


    Case 1:18-cv-00096-MR-WCM Document 122-1 Filed 05/03/21 Page 1 of 4
      1.     On April 29, 2021, Defendants filed Document Number 118 which

inadvertently listed the name of the minor Plaintiff rather than the initials.

      2.     The Document contains information related to the minor Plaintiff’s

name that is protected.

      3.     Plaintiffs consent to this Motion.


                                    ARGUMENT

      Pursuant to Local Rule 6.1, this Court has express authority to seal materials

contained in the record. Defendants need only demonstrate “the necessity and

propriety” of sealing the document at issue, and the Court, in its discretion, may

seal such document if deemed appropriate. In re Knight Pub. Co., 743 F.2d 231,

235 (4th Cir. 1984) (noting that the trial court has supervisory power over its own

records and may, in its discretion, seal documents if the public’s right of access is

outweighed by competing interest).

      As demonstrated by Defendants in their Motion to Seal filed herewith, the

information contained in Document Number 118 is protected under N.C.G.S. § 7B-

2901 and not subject to public disclosure.

      Defendants request only that the Court seal a document that contains

information already made confidential so that the Defendant can present it to the

Court without violating applicable North Carolina statutes. There is no common

law or First Amendment presumption to access these records, and the interest in

                                           2
      Case 1:18-cv-00096-MR-WCM
4821-9848-6247, v. 1                 Document 122-1 Filed 05/03/21 Page 2 of 4
keeping these records private outweighs any competing interest for access.

                                CONCLUSION

      For these reasons, Defendants respectfully request that this Motion to Seal

be granted.

      This the 3rd day of May, 2021.

                                       CRANFILL SUMNER & HARTZOG LLP

                                       BY: /s/ Patrick H. Flanagan
                                           Patrick H. Flanagan, NC Bar #17407
                                           Virginia M. Wooten, NC Bar #48180
                                           Attorneys for Defendant Scott Lindsay
                                           P.O. Box 30787
                                           Charlotte, NC 28230
                                           Telephone (704) 332-8300
                                           Facsimile (704) 332-9994
                                           phf@cshlaw.com
                                           vwooten@cshlaw.com




                                         3
      Case 1:18-cv-00096-MR-WCM
4821-9848-6247, v. 1               Document 122-1 Filed 05/03/21 Page 3 of 4
                         CERTIFICATE OF SERVICE

      This is to certify that the undersigned has this day electronically filed the
foregoing MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT SCOTT
LINDSAY’S CONSENT MOTION TO SEAL with the Clerk of Court CM/ECF
system, which will send notification of such filing to the following:

David A. Wijewickrama                  Sean F. Perrin
Email: davidwije17@yahoo.com           Email: sean.perrin@wbd-us.com
Attorney for Plaintiff Hogan and Class Attorney for Cherokee County
Parents

Melissa Jackson                        John L. Kubis, Jr.
Email: Melissajacksonlaw@gmail.com     Email: jkubis@teaguecampbell.com
Attorney for Plaintiff Hogan and Class Attorney for Cindy Palmer
Parents

D. Brandon Christian                         Ronald L. Moore
Email: brandon.christian@gmail.com           Email: ronron444@aol.com
Attorney for Plaintiff H.H. and Class        Attorney for Plaintiff H.H. and Class
Minors                                       Minors


      This the 3rd day of May, 2021.

                                       CRANFILL SUMNER & HARTZOG LLP

                                       BY: /s/ Patrick H. Flanagan
                                           Patrick H. Flanagan, NC Bar #17407
                                           Virginia M. Wooten, NC Bar #48180
                                           Attorneys for Defendant Scott Lindsay
                                           P.O. Box 30787
                                           Charlotte, NC 28230
                                           Telephone (704) 332-8300
                                           Facsimile (704) 332-9994
                                           phf@cshlaw.com
                                           vwooten@cshlaw.com




                                         4
      Case 1:18-cv-00096-MR-WCM
4821-9848-6247, v. 1               Document 122-1 Filed 05/03/21 Page 4 of 4
